Citation Nr: 0709714	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  00-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass, evaluated as 20 percent disabling, 
prior to March 29, 2004.

2.  Entitlement to an increased evaluation for a left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass, evaluated as 40 percent disabling, 
from March 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1979 to October 
1992.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied entitlement to a rating in excess 
of 20 percent for the veteran's service-connected left lower 
leg injury, with arterial insufficiency and status post 
femoral popliteal bypass.  

In August 2003, the Board of Veterans' Appeals (the Board) 
remanded this case for development of the medical evidence.  
By rating decision of May 2004, the RO granted a 40 percent 
evaluation for the left lower leg injury, with arterial 
insufficiency and status post femoral popliteal bypass, 
effective from March 29, 2004.  

In February 2005, the Board again remanded the claim.  In 
August 2006, the RO granted service connection and a separate 
20 percent rating for varicose veins of the left leg, 
effective June 30, 1999.  The veteran has not appealed this 
determination.

In a December 2005 statement, the veteran said that the 
problem with his left leg had now affected his right leg.  
The claim for secondary service connection for a right leg 
disability is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand directed the 
Appeals Management Center (AMC) to contact the veteran and 
ask that he identify all healthcare providers that had 
treated his left leg disability since January 2004, and make 
arrangements to obtain copies of all identified treatment 
records.  The RO sent the veteran an appropriate letter in 
November 2005.  In December 2005, he responded that all of 
his treatment had been at the Dallas and Bonham VA Medical 
Centers (VAMCs).  He said that he was seen many times in the 
first half of 2004.  These records should be obtained on 
remand.

As the case must be remanded for the foregoing reason, the 
veteran should be afforded another VA examination to assess 
the current severity of his service-connected left lower leg 
injury, with arterial insufficiency and status post femoral 
popliteal bypass.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his left 
lower leg disability from the Dallas and 
Bonham VAMCs, dated since January 2004.

2.  After the above development has been 
completed, make arrangements for the 
veteran to be afforded an appropriate VA 
examination.  The claims folder must be 
sent to the examiner for review.  All 
necessary tests should be conducted.

The examiner should identify all residuals 
attributable to the veteran's service-
connected left lower leg injury, with 
arterial insufficiency and status post 
femoral popliteal bypass.

The examiner should discuss whether the 
veteran has claudication on walking less 
than 25 yards on a level grade at 2 miles 
per hour; persistent coldness of the 
extremity; or ankle/brachial index of 0.5 
or less.

The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle 
(determined by Doppler study) divided by 
the simultaneous brachial artery systolic 
blood pressure.

A complete rationale must be given for any 
opinion expressed.  

3.  Thereafter, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


